                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                           WICHITA FALLS DIVISION

JOHNNY LEE REED, IV,                         §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §    Civil Action No. 7:18-cv-00164-O-BP
                                             §
FAS PAC STORE, et al.,                       §
                                             §
       Defendants.                           §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       Accordingly, the Court GRANTS Defendants’ Motion to Dismiss (ECF No. 23).

Plaintiff’s claims are hereby DISMISSED without prejudice. The Court further DENIES

Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 21) and Motion for Stay and

Abeyance (ECF No. 29) as MOOT.

       SO ORDERED on this 20th day of February, 2020.


                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE


                                             1
